Citation Nr: 1641208	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  12-26 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent prior to August 20, 2012, and in excess of 40 percent thereafter for osteoarthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1984 to July 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  

The record shows that service connection for right sciatic nerve radiculopathy was granted in XX, with an assigned 20 percent evaluation.  The Veteran disagreed with the initial rating assigned, and was issued a responsive statement of the case in March 2006.  Notably, however, no further communication which suffices as a substantive appeal has been received since the statement of the case.  Consequently, the rating assignable for the right lower extremity disorder is not before the Board for review.


FINDINGS OF FACT

1.  Prior to August 20, 2012, the Veteran's osteoarthritis of the lumbar spine was manifested by pain and forward flexion limited to less than 30 degrees, but not by unfavorable ankylosis of the entire thoracolumbar spine, by incapacitating episodes of intervertebral disc syndrome (IVDS), or by separately ratable neurological abnormalities (other than right sciatic nerve radiculopathy).

2.  As of August 20, 2012, the Veteran's lumbar spine disability was manifested by pain and forward flexion limited 5 degrees, but not by unfavorable ankylosis of the entire thoracolumbar spine, by incapacitating episodes of IVDS, or by separately ratable neurological abnormalities (other than right sciatic nerve radiculopathy).





CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent but no higher for osteoarthritis of the lumbar spine prior to August 20, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a Diagnostic Code 5242 (2015).

2.  The criteria for a rating in excess of 40 percent for osteoarthritis of the lumbar spine as of August 20, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in a March 2010 correspondence, prior to the adverse decision from which this appeal originates.
 
The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has provided the Veteran with VA examinations with regard to his claims concerning osteoarthritis of the lumbar spine.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If the disability more nearly approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Schedular ratings for disabilities of the spine are provided by application of the General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2015).  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2015). 

The General Formula provides that a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015).

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015). 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015). 

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (5) (2015).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral extension are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (2) (2015).

The ratings specified above refer to orthopedic manifestations of the disability under the General Rating Formula for Diseases or Injuries of the Spine.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (1) (2015).  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 10 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2015).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2015). 

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  38 C.F.R. § 4.40 (2015).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).  Factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  38 C.F.R. § 4.45 (2015).

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  Where functional loss is alleged due to pain upon motion, the function of the musculoskeletal system and movements of joints must still be analyzed.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The RO has rated the Veteran's osteoarthritis of the lumbar spine under Diagnostic Code 5242 for a degenerative arthritis of the spine.  Other disabilities of the lumbosacral spine are also rated using the General Formula or Intervertebral Disc Formula, so the rating criteria are the same.

Diagnostic Code 5003 also provides ratings for arthritis.  A rating under Diagnostic Code 5003 cannot be combined with a rating based on limitation of motion and Diagnostic Code 5003 only provides for 10 percent and 20 percent ratings.  Therefore, no higher or separate rating is warranted pursuant to Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

The Board has reviewed the examination reports taking into consideration whether the thoracolumbar spine was tested for pain on both active and passive motion, and in weight-bearing and nonweight-bearing, as specified in 38 C.F.R. § 4.59.  That provision goes to painful motion and in this case, the Board is granting the 40 percent rating for orthopedic manifestations for the earlier period on appeal and the 40 percent rating is already assigned for the later period on appeal.  Higher ratings require ankylosis under the General Formula.  As such to the extent that the examination reports may not all indicate testing for pain under active and passive motion, and in weight-bearing and nonweight-bearing, any absence of such testing does result in any prejudice to the Veteran because such testing could not lead to a finding of ankylosis.

Private treatment records from the Veteran's chiropractor shows that the Veteran was treated for lower back pain.  Range of motion examination in October 2009 showed flexion to 30 degrees with pain, extension to 15 degrees with pain, left and right lateral flexion to 20 degrees, and left and right rotation with pain.  A November 2009 range of motion examination showed flexion to 35 degrees with pain, extension to 18 degrees with pain, left and right lateral rotation to 22 degrees with pain, and left and right rotation with pain.  An August 2010 range of motion examination showed flexion to 10 degrees, extension to 10 degrees, left and right lateral flexion to 5 degrees, and left and right rotation with pain.  

An August 2009 VA examination report shows that the Veteran was diagnosed with osteoarthritis of the lumbar spine.  The Veteran reported no stiffness, fatigue, spasms, decreased motion, paresthesia, numbness, weakness, bowel or bladder complaints, or erectile dysfunction.  The Veteran reported pain that traveled down to his legs.  During flare ups the Veteran experienced limitation of motion of the spine which was described as an inability to bend without pain.  Examination showed normal posture, gait, and walking.  Examination of the spine showed no evidence of radiating pain, muscle spasms, tenderness, guarding of movement, or weakness.  Negative straight leg testing was shown for the left and right legs.  Ankylosis was of the spine was not diagnosed.  Range of motion examination showed forward flexion to 90 degrees with pain at 70 degrees, extension to 30 degrees with pain, right and left lateral flexion to 30 degrees with pain noted at 25 degrees, right and left rotation to 30 degrees with pain noted at 15 degrees.  Repetitive use testing showed normal results.  Joint function of the spine was not additionally limited by pain, weakness, lack of endurance or incoordination after repetitive use.  Inspection of the spine revealed normal head position, symmetry of spine motion, normal curves.  Neurological examination showed no sensory deficits.  An imaging report showed a "very tiny" anterior osteophytes.  

An April 2010 VA examination report shows that the Veteran was diagnosed with a lumbar strain.  The Veteran reported that he could walk without limitation and did not report falls due to spine condition.  He reported stiffness, spasms, decreased motion, paresthesia, and numbness.  The Veteran reported no fatigue, weakness, bowel, or bladder problems in relation to the spine condition.  He also reported pain traveling to the back of his legs.  The Veteran did report flare ups that caused some functional impairment due to pain.  Physical examination showed normal posture and gait.  Examination showed no evidence of radiating pain on movement.  Muscle spasms were absent.  No tenderness was noted.  Negative right and left straight leg testing was noted.  Ankylosis was not noted of the thoracolumbar spine.  Range of motion was noted to be within normal limits for flexion, extension, lateral flexion, and rotation.  Repetitive use testing showed no reduced range of motion.  No limitation of pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Neurological examination showed no sensory deficits from the L1-L5.  No signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  Lumbar spine imaging showed minimal osteophyte formation of the lumbar spine with very small anterior and lateral osteophytes.  

An August 2012 VA examination report shows that the Veteran was diagnosed with lumbar spondylosis with right sciatic IVDS.  Examination of the lumbar spine showed forward flexion to 5 degrees with pain, extension to 5 degrees with pain, right and left lateral flexion to 5 degrees with pain, right and left lateral rotation to 5 degrees with pain.  Repetitive use testing was unable to be performed due to pain and baseline limited motion.  Functional impair was described by the examiner as less movement then normal and pain on movement.  Localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine which was further described as tenderness at the lumbar spine.  Guarding and muscle spasm was noted to cause abnormal gait.  The examiner reported that the Veteran had IVDS of the thoracolumbar spine with no incapacitating episodes over the past 12 months.  Arthritis was noted by imaging studies but no vertebral fracture.  The examiner noted that the Veteran's thoracolumbar spine impacted his ability to work with regard to standing for extended periods of time in a job as a store manager and caused pain in his leg.  The examiner did not diagnose any other neurological abnormalities such as bowel or bladder problems.  Radiculopathy of the right leg sciatic nerve was noted and left sciatic nerve was not diagnosed.  



Prior to August 20, 2012

Prior to August 20, 2012, the Veteran was assigned a 20 percent rating for his service connected osteoarthritis of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5242 (2015).

After a review of the evidence of record the Board finds that the preponderance of the evidence supports a rating of 40 percent but no higher for the Veteran's osteoarthritis of the lumbar spine.  Here, the record shows that the Veteran had thoracolumbar spine forward flexion limited to less than 30 degrees as noted in the October 2009 and August 2010 private chiropractor treatment reports that showed ranged of motion results.  While the Board has considered the August 2009 and April 2010 VA examination reports that show the Veteran was able to achieve forward flexion greater than 30 degrees prior to August 20, 2012, the Board finds that the evidence tends to show that the Veteran had limitation of forward flexion to less than 30 degrees during other evaluations during this time period.  Additionally, the April 2010 VA examination report did not include an range of motion results but merely a report that the Veteran had range of motion within normal limits.  Therefore, the Board finds that a 40 percent rating but no higher is warranted prior to August 20, 2012 for the osteoarthritis of the lumbar spine disability.  The Board also finds that a rating in excess of 40 percent for the osteoarthritis of the lumbar spine is not warranted prior to August 20, 2012.  Here the Board notes that during both private and VA evaluations, the Veteran was able to achieve some movement of flexion, extension, lateral flexion, and lateral rotation, therefore ankylosis of the thoracolumbar spine was not shown.  The osteoarthritis of the lumbar spine does not meet any of the criteria for a rating in excess of 40 percent prior to August 20, 2012 even accounting for additional functional limitation due to factors such as pain, weakness, fatigability, or loss of endurance.  Additionally, there was no evidence of lumbar spine ankylosis.  Therefore, the Board finds that a rating of 40 percent but no higher is warranted August 20, 2012.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).

Consideration has also been given to assigning a rating under Diagnostic Code 5243, for degenerative disc disease based on incapacitating episodes rather than limitation of motion.  However, there is no indication that the Veteran had experienced incapacitating episodes requiring medically-prescribed bed rest prior to August 20, 2012.  A rating based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a (2015).

Consideration has been given to assigning a separate compensable rating for neurological impairment in the lower extremities or other neurological abnormalities related to osteoarthritis of the lumbar spine such as bowel or bladder incontinence.  As already noted, the Veteran is in receipt of a separate rating for right sciatic neuropathy.  With respect to any other objective neurologic conditions, there is no indication from the record that the Veteran had bladder or bowl problems prior to August 12, 2010.  With regard to radiculopathy associated with the osteoarthritis of the lumbar spine, objective evidence noted in the April 2010 VA examination showed no diagnosis of radiculopathy.  Additionally, a VA peripheral nerve examination in March 2012 showed that the Veteran did not have a diagnosis of left sciatic nerve radiculopathy.  Therefore, the Board finds that additional separate ratings for neurological impairments associated with the lower back disorder are not warranted.

As of August 20, 2012

As of August 20, 2012, the Veteran was assigned a 40 percent rating for his service connection osteoarthritis of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5242 (2015).

Based on the evidence of record, the Board finds that the Veteran's osteoarthritis of the lumbar spine does not warrant a rating in excess of 40 percent as of August 20, 2012.  The range of motion testing conducted during examination shows that the Veteran was limited in forward flexion of the thoracolumbar to at worst 5 degrees as noted during the August 2012 VA examination.  Also, the VA examiner had specifically reported that the Veteran's low back showed no ankylosis.  Therefore, the osteoarthritis of the lumbar spine does not meet any of the criteria for a rating in excess of 40 percent rating as of August 20, 2012, even accounting for additional functional limitation due to factors such as pain, weakness, fatigability, or loss of endurance.  A rating in excess of 40 percent based on limitation of motion is not warranted as of August 20, 2012.  38 C.F.R. § 4.71a , Diagnostic Codes 5242 (2015).

Consideration has also been given to assigning a rating under Diagnostic Code 5243, for degenerative disc disease based on incapacitating episodes rather than limitation of motion.  There is no indication that the Veteran experienced incapacitating episodes requiring medically prescribed as of August 20, 2012.  A rating in excess of 40 percent based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a (2015).

Consideration has been given to assigning a separate compensable rating for neurological impairments associated with the lower back disorder.  However, the Veteran has not been diagnosed with bowl or bladder incontinence.  Additionally, he does not have left sciatic nerve radiculopathy.  As noted previously, the Veteran is already receiving a separate rating for right sciatic nerve radiculopathy.  Therefore, an additional separate rating for neurological impairments associated with osteoarthritis of the lumbar spine is not warranted.

Therefore, the Board finds that a rating in excess of 40 percent for the Veteran's osteoarthritis of the lumbar spine as of August 20, 2012 is not warranted, and the preponderance of the evidence is against an assignment of a higher rating.  38 C.F.R. §§ 4.71a, Diagnostic Code 5242 (2015).

In exceptional cases where the schedular rating is inadequate, VA regulations provide that the Under Secretary for Benefits or the Director of the Compensation Service may approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321 (b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242 (2008) (issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by a Veteran or reasonably raised by record).  A Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual disabilities fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In determining whether an extra-schedular rating is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that the schedular ratings for the service-connected disability addressed in this decision are not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected disability are contemplated by the rating criteria, as the Veteran's service-connected osteoarthritis of the lumbar spine is manifested by pain and limitation of motion.  Therefore, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, the Board finds nothing exceptional or unusual about the service-connected disability because the rating criteria reasonably describe the Veteran's disability level and symptomatology.  38 C.F.R. § 3.321 (b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

There is also no evidence indicating any additional functional impairment caused by the collective impact of the Veteran's service-connected disabilities, nor has the Veteran alleged any such further impairment.  Yancy v. McDonald, 27 Vet. App. 484, 490(2016). (Referral for consideration of extraschedular evaluation for disabilities on a collective basis is only necessary when it is reasonably raised by the record); Johnson v. McDonald, 762 F.3d 1362(2014).  Based on the above, the Board finds that referral for extra-schedular consideration is not warranted. 

Lastly, the record does not show, and the Veteran does not contend, that he is unemployed, or that the low back disorder otherwise renders him unable to obtain or retain substantially gainful employment.  Accordingly, the matter of entitlement to a TDIU is not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a rating of 40 percent but no higher for osteoarthritis of the lumbar spine prior to August 20, 2012 is granted.

Entitlement to a rating in excess of 40 percent for osteoarthritis of the lumbar spine as of August 20, 2012 is denied.




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


